Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 1 of 6 PagelD: 238

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LIBERTY STONE & AGGREGATES —
CLINTON QUARRY, LLC,

Plaintiff, Civil Action No. 19-9911 (FLW) (ZNQ)
Vv. MEMORANDUM OPINION & ORDER

PENN JERSEY MACHINERY, LLC, et al.,

Defendants.

 

 

This matter comes before the Court upon Plaintiff Liberty Stone & Aggregates — Clinton
Quarry’s (“Liberty”) Motion for Leave to File First Amended Complaint (“Motion”). (ECF No.
24.) Defendants Penn Jersey Machinery (“Penn Jersey”) and Flagler Construction Equipment,
LLC (“Flagler”) (collectively as, “Defendants”) opposed, (Defs.’ Opp’n, ECF No, 25), and Liberty
replied, (Pl.’s Reply, ECF No. 26). The Court has carefully considered the arguments and decides
the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein,
Liberty’s Motion is granted in part and denied in part.

L BACKGROUND

On November 5, 2018, Liberty filed a Complaint, seeking money damages for a broken-
down excavator and resulting loss to its business. (Compl. Jf 5-10, ECF No. 1-3.) Defendants
removed the case to this Court on April 15, 2019. (Notice of Removal, ECF No. 1.) Liberty’s seven
count complaint alleged, among other things, that Penn Energy sold Plaintiff an excavator which
was “defective and/or not suited for the purpose for which it was intended,” and failed to provide

a substitute while the excavator was being repaired. (Compl. {ff 11-36.)
Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 2 of 6 PagelD: 239

Following the initial conference, the Court entered a Pretrial Scheduling Order, setting the
deadlines to amend the pleadings as August 14, 2019, and the deadline for fact discovery as
November 8, 2019. (Pretrial Scheduling Order {J 8, 10, ECF No. 5.) On November 6, 2019, the
Court entered a Text Order extending fact discovery through February 28, 2020. (Text Order 1,
ECF No. 11.) On February 6, 2020, the Court entered another Text Order extending fact discovery
through June 30, 2020. (Text Order 2, ECF No. 17.) On June 2, 2020, the Court again entered a
Text Order extending fact discovery through December 31, 2020. (Text Order 3, ECF No. 20.)
Between April 15, 2019 and now, there have been eight status updates with the Court. (See
generally Docket.)

On September 11, 2020, Liberty filed the instant Motion. (Mot.) Liberty seeks to amend
its Complaint and add one new defendant, Hoffman Equipment Inc. (“Hoffman”), and replace
Defendant Flagler with its parent corporation, Flagler CE Holdings, LLC (“Flagler CE”) (Mov.
Br. at 3, ECF No. 24-1.)

IL. DISCUSSION

A. Rule 15(a)(2) and 16(b)(4)

Rule 15(a)(2) authorizes a party to amend its pleadings “only with the opposing party’s
written consent or the court’s leave.” Rule 15(a)(2) further instructs that “[t]he court should freely
give leave when justice so requires.” Though within the discretion of the Court,

[iJn the absence of any apparent or declared reason—such as undue
delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of
allowance of the amendment, futility of amendment, etc—the leave
sought should, as the rules require, be “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962).
Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 3 of 6 PagelD: 240

“[P]rejudice to the non-moving party is the touchstone for the denial of an amendment.”
Phillips v. Borough of Keyport, 179 F.R.D. 140, 144 (D.N.J. 1998) (quoting Cornell & Co. v.
Occupational Safety & Health Review Comm’n, 573 F.2d 820, 823 (3d Cir.1978)) (alteration in
original). “[D]elay alone does not justify denying a motion to amend.” Allegheny Plant Servs., Inc.
v. Carolina Cas. Ins. Co., No. 14-4265, 2017 WL 772905, at *4 (D.N.J. Feb. 27, 2017). “[T]he
non-moving party must establish that the amendment ‘unfairly disadvantage[s] or deprive[s] [it]
of the opportunity to present facts or evidence which it would have offered had the amendments
been timely.’” Phillips, 179 F.R.D. at 144 (quoting Heyl & Patterson Int’l, Inc. v. F.D. Rich
Housing of Virgin Islands, Inc., 663 F.2d 419, 425 (3d Cir.1981)) (second, third, and fourth
alteration in original). “The prejudice to the opposing party is greater where the tardy amendment
will require a reopening of discovery, and it is lessened when the new issue presents solely an issue
of law to be determined upon application to the existing facts.” Harrison Beverage Co. v. Dribeck
Importers, Inc., 133 F.R.D. 463, 469 (D.N.J. 1990). “[I]ncidental prejudice to the opponent is not
a sufficient basis for denial of an amendment; such prejudice becomes ‘undue’ when the opponent
shows it would be ‘unfairly disadvantaged or deprived of the opportunity to present facts or
evidence which it would have offered... .’” Id. at 468 (quoting Heyl & Patterson Int’l, Inc., 663
F.2d at 426) (omission in original). “A court may seek to mitigate the potential prejudice to the
non-moving party by granting the amendment but limiting the permissible scope of future
discovery.” Capital Health Sys., Inc. v. Veznedaroglu, No. 15-8288, 2019 WL 6324006, at *6
(D.N.J. Nov. 26, 2019).

Where the deadline to amend the pleadings as set by the Pretrial Scheduling Order has
passed, the party seeking to amend must satisfy Rule 16(b)(4)’s “good cause” standard.

Dimensional Commce’ns, Inc. y. OZ Optics, Ltd., 148 F. App’x 82, 84 (3d Cir. 2005); E. Minerals
Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 4 of 6 PagelD: 241

& Chemicals Co. v. Mahan, 225 F.3d 330, 340 (3d Cir. 2000). “Good cause depends on the
diligence of the moving party.” Capital Health Sys., Inc., 2019 WL 6324006, at *5. “A court must
determine whether the movant possessed, or through diligence should have possessed, the
knowledge necessary to file the motion to amend before the deadline’s expiration.” Id. “A
Magistrate Judge has the discretion to decide what kind of showing the moving party must make
to satisfy Rule 16(b)(4)’s good cause requirement.” Jd. As discussed below, Liberty fails to make
a showing of “good cause” under Rule 16(b)(4), and within the Court’s broad discretion in
determining “good cause”, the Court need not conduct an analysis of the Rule 15(a)(2) factors.

Liberty contends that it should be permitted to amend its Complaint because it learned, in
response to supplemental discovery requests that “Hoffman Equipment, Inc. had acquired the
Volvo CE distribution rights from Defendant Penn Jersey.” (Mov. Br. at 3.) Liberty further claims
Flagler CE, as the parent company of both Flagler and Penn Jersey, “should be substituted as the
properly named defendant, and Flagler [], as a sister company, should be dismissed from the action.
(d.)

First, as to replacing Flagler with its parent, Flagler CE, Defendants argue that Liberty
knew since April 15, 2019, the date of removal to this Court, that Flagler CE was the parent
corporation of Penn Jersey. (Defs.’ Opp’n at 8-9; Corporate Disclosure Form, ECF No. 1-2.)
Furthermore, in response to multiple discovery requests, Defendants continuously made
abundantly clear that Flagler was Penn Jersey’s sister company and Flagler CE was the parent of
both Flagler and Penn Jersey. (Defs.’ Opp’n 3-4; see e.g., Defs.’ Opp’n Ex. G, ECF No. 25-1.)
Liberty knew of Defendants’ corporate structure for over one year and four months before deciding
to seek amendment to replace Flagler with Flagler CE. Therefore, the Court finds that Liberty has

not satisfied Rule 16(b)(4)’s “good cause” requirement.
Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 5 of 6 PagelD: 242

Furthermore, Liberty and Defendants have both requested that Defendant Flagler be
dismissed because it is Penn Jersey’s sister company, which had no control over Penn Jersey’s
contract with Liberty. (See Mov. Br. at 3; see also Defs.’ Opp’n at 14; Pl.’s Reply at 2-3.) Thus,
the Court finds good cause to dismiss Flagler from the case.

As to adding Hoffman as a party, Liberty again fails to meet Rule 16(b)(4)’s “good cause”
requirement. Liberty claims that Defendants disclosed for the first time in June and July 2020 that
Hoffman had acquired the Volvo CE distribution rights from Penn Jersey in November 2018.
(Mov. Br. at 3.) Defendants claim that Liberty knew of the agreement between Hoffman and Penn
Jersey as early as November 2018, immediately prior to the agreement being signed. (Defs.’ Opp’n
at 1-2, 8-9.) Liberty, in its reply, does not dispute this. Instead, Liberty claims it sought the
purchase agreement between Hoffman and Penn Jersey to “verify Defendants’ assertion” that Penn
Jersey would have sought dismissal if the agreement assigned liability to Hoffman. (Pl.’s Reply at
3-4; Mov. Br. at 12.) Furthermore, Liberty argues that amendment is appropriate because Hoffman
knew of “Plaintiff's claim and lawsuit from the outset.” (Pl.’s Reply at 3.) The Court finds
Defendants’ argument that Liberty knew of the agreement between Hoffman and Penn Jersey long
before the filing of this Motion and prior to the deadline to amend the pleadings set forth in the
Pretrial Scheduling Order, persuasive. Additionally, Liberty has not disputed nor provided any
arguments to the contrary. Therefore, Liberty’s request to add Hoffman as a party is without “good
cause.”

Ill. CONCLUSION AND ORDER

Accordingly, Liberty has failed to meet Rule 16(b)(4)’s “good cause” standard for
amending its Complaint to add Hoffman, replace Flagler with Flagler CE but, has provided “good

cause” to dismiss Flagler.
Case 3:19-cv-09911-FLW-ZNQ Document 28 Filed 11/05/20 Page 6 of 6 PagelD: 243

For the reasons stated above, and other good cause shown,

IT IS on this 5th day of November, 2020 ORDERED that:

1, Liberty’s Motion for Leave to File First Amended Complaint (ECF No. 24) is
GRANTED in part and DENIED in part.

2. Plaintiff’s request to add Hoffman Equipment Inc and Flagler CE Holdings, LLC is
DENIED.

3, Plaintiff's request to dismiss Defendant Flagler Construction Equipment, LLC is
hereby GRANTED. Therefore, Defendant Flagler Construction Equipment, LLC is

hereby dismissed.

 

‘ZAHID N. QURAISHI
UNITED STATES MAGISTRATE JUDGE
